DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending in this application.	
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. In regards to the rejection of the claims under 35 USC 101, applicant has argued the amendments to the claims allow the claims to satisfy prong two of the subject matter eligibility analysis. Applicant argues that the recited abstract idea is integrated into a practical application via the presentation of a first or second visual indicator on the GUI.
	Applicant presents arguments based on two examples from the MPEP Subject matter eligibility examples, namely example 23 claim 4, and example 37 claim 1. These examples show abstract ideas relating to GUIs that are considered a practical application. These examples are both related to integrating a practical application for the improvements to the functioning of a computer as found in MPEP 2106.05(a). In both of these cases the practical application of the abstract ideas relates to "purport(s) to improve the functioning of the computer itself" or "any other technology or technical field." (from MEPEP 2106.05(a)) In both of these cases the claim is found eligible for the exception when it improves upon the function of a computer relative to the state of the art. 
	The present claim recites using a GUI to present visual indicators to a user based on a health assessment. This limitation is not an improvement to the functioning of the computer itself, as GUIs and the presentation of a visual indicator is a common computer function. Further, the limitation does not improve medical systems with a GUIs and indicators, as this capability is also commonly found in the field. Examiner considers based on MPEP 2106.05(a), prior decisions that may not be sufficient to show an improvement in computer-functionality, specifically points “viii. Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019)” and “iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48”. The present claim most closely relates to these prior decisions, where the graphical user interface assists a user to process information or to analyze information by conventional techniques and then display the result (the presentation of the visual indicator allows a clinician to gather the result of the sepsis assessment, and does nothing to improve the functioning of the display as in the examples relied on by Applicant).  The function here is considered to merely pertain to an aesthetic change in the indicator, based on a condition the indicator is intended to indicate. This type of function has been found to be insufficient to be considered practical application improving the functioning of a display, and not analogous to the improvements of the examples provided by applicant, since it merely adjusts a graphical indicator to alert a viewer to an indicated condition and thus the rejection under 35 USC 101 is maintained.
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea relating to the mental process that a clinician may consider when diagnosing sepsis. The claim language can be interpreted to pertain to steps of receiving patient data such as an electronic health record, assessing the record to determine a risk assessment of a patient for sepsis, receiving clinical diagnostics such as blood work/cultures to further assess a presence of sepsis related infection, and then determining if the diagnostic meets sepsis specific criteria. These steps amount to no more than the process a clinician may take to assess a patient’s risk from their medical history, order and receive diagnostic tests like blood work and then decide if the patient does or does not have sepsis. This judicial exception is not integrated into a practical application because the applicant merely adds on an additional step wherein the results of this determination are presented as a graphical object on a generic GUI, wherein which data may be entered manually in an electronic record for display. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the presentation of representation of results on a graphical user interface comprises a well understood, routine, and conventional computer functions (MPEP 2106 (d)), the addition of these elements amounts to no more than extra solution activity taking place on a generic GUI, which is a routine activity in the field of medical monitoring devices (see above arguments and MPEP 2106.05(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 20120089421 A1) in view of Bechtel (US 20170098358 A1).
	Regarding claims 1, 9, 13 and 17 Hoffman teaches a method for detecting sepsis (title, abstract, system could be utilized for maternal-fetal sepsis, the limitation of maternal-fetal sepsis is considered to be an intended use recitation and thus Hoffman’s general sepsis detection method is considered analogous as it could be used to diagnose maternal-fetal sepsis as outlined in the claims with no difference in structure) comprising: receiving a patient information corresponding to a patient ([0044] electronic medical records (EMR) may be received by the system), generating a risk assessment array for patients sepsis risk from the patient information ([0045]-[0046] Fig 3, an array is constructed to assess various risk factors a patient may have in regards to sepsis risks from their histories), and determining the patient has satisfied the risk assessment array ([0044]-[0046] [0052] Fig 4-8, the sepsis array may be triggered by the satisfaction of the criteria, like fever, heart rate, or respiration); and receiving a clinical diagnostic for a patient representing a presence of organisms associated with sepsis ([0059] Fig 9B, an alert may be sent to indicate lab culture to be taken in order to assess a sepsis risk; and at step 954 the labs are checked), determining an actionable sepsis specific criteria has been satisfied based on the clinical diagnostic ([0060] “FIG. 10 illustrates a table 1000 including exemplary actionable criteria and alerts for a patient being at risk for developing sepsis”; as seen in fig 10 (and 11 and 12), actionable criteria are displayed based on the performance of labs/clinical diagnostics) and causing for display on a graphical user interface a first visual indicator of a graphical object (examiner considers that a graphical object broadly comprises graphical outputs such as text, images, colors or shapes; Fig 13 of Hoffman shows a display of the system with different graphical indicators to show a patient condition to a clinician/user, i.e. text stating “This patient has met the criteria for sepsis”) in response to determining the actionable sepsis specific criteria and the risk assessment array have been satisfied ([0027]-[0028] system has a display to present information to users; [0063] Fig 13, a screen of the exemplary system has text/a visual indicator for showing the risk factors and if they have satisfied the sepsis risk criteria; “Alert area 1314 provides the clinician with a useful outline of when the patient met each of the criteria, and if applicable, the numerical result for each criteria. Similarly, organ dysfunction criteria are shown, along with the date and results, if applicable. Some criteria may not have a numerical result, but instead may be a yes or no scenario. For instance, a box of the array may be "turned on" if the patient has a change in his or her mental condition”; examiner notes that there are a plurality of indicators (e.g., Text noting different conditions of a patient) and a first and second indicator may be used to alert based on the received medical records, or the lab results, and further the sepsis risk indicator/ actionable steps for sepsis treatment may be effected by either of these records/results).
	Hoffman teaches a system wherein a graphical indicator may change based on a sepsis assessment but does not explicitly teach wherein the GUI displays a first visual indicator of a graphical object, comprised of a set of vertical lines, and in response to determining the actionable sepsis-specific criteria and the risk assessment array have been satisfied, causing a transformation of the first visual indicator to a second visual indicator in the graphical user interface, wherein the second visual indicator is comprise of the set of vertical lines, and a set of horizontal lines
	Bechtel teaches a method of presenting a user interface for alarm notifications (Abstract) wherein the GUI displays a first visual indicator of a graphical object ([0059] Fig 4, “graphical user interface (GUI) that displays a visual notification of alarms”), comprised of a set of vertical lines (Fig 4 shows the GUI as a grid with spaces for icons to show a patients data/status; based on the presented GUI elements of Fig 4, one or ordinary skill in the art would be readily able to use a set of vertical lines as an icon to show patients status, this limitation is an aesthetic design choice of an indicator for the patients status which could be illustrated by any specific pattern), and in response to determining criteria have been satisfied, causing a transformation of the first visual indicator to a second visual indicator in the graphical user interface, wherein the second visual indicator is comprise of the set of vertical lines, and a set of horizontal lines ([0060] the GUI may contain alarm based icons which notify a clinician of alarms based on a patient status; Fig 4, based on the presented GUI elements, one or ordinary skill in the art would be readily able to use a set of horizontal lines as an icon to show patients status, this limitation is an aesthetic design choice of an indicator for the patients status which could be illustrated by any specific pattern that differs from the first pattern to indicate a change in patient status).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Hoffman to make use of a changing visual alarm icon as taught in Bechtel because the visual icon may “so as to indicate patient-specific information at a glance” [0059]. Further, Examiner considers that this modification comprises a use of known technique (a changing icon to indicate a change in patient status) to improve similar devices (patient monitors) in the same way (this modification to the GUI may alert a clinician to a patient risk factor).
	Regarding claims 2 and 3, Hoffman in view of Bechtel teaches a method as described in claim 1. Further, Hoffman teaches a second (and further a plurality of visual indicators) for displaying a patient’s satisfaction of the risk assessment array (Fig 4-6, Fig 9A, Fig 13; system assesses an array of risk factors and then monitors the levels of the risk factors (heart rate, pulse, blood pressure) and displays these along with indicators that they have satisfied thresholds to indicate sepsis risks) and wherein the first visual indicator is cause to change the second visual indicator (Fig 13, system contains indicators for each pat of the risk array 1314, but also a general indicator on if sepsis risk is met or not 1310; if the first indicator for the sepsis risk array change to indicate or not indicate sepsis conditions may be present, then the second indicator which requests or denies a clinician take action on the sepsis criteria may also change to reflect the risk array indications).
	Regarding claim 4, Hoffman in view of Bechtel teaches a method as described in claim 1. Further, Hoffman teaches a system which may display data representative of a clinical diagnostic along with the graphical object indicator (Fig 13, indicators for the risk assessment 1314 and possible lab test 1312 may both be displayed). 
	Regarding claims 5, 6, 8, 10, 11, 14, and 15, Hoffman in view of Bechtel teaches a method as described in claims 1, 9, and 13. Further, Hoffman teaches a system which may display vitals from a current patient (a patient that is pregnant may be a patient) which may be gathered in real time ([0065] “a patient with a sepsis array may be continuously monitored for patient information related to risk factors for sepsis including, but not limited to, fever, rapid heart rate, rapid respiratory rate, elevated white blood cells, and elevated glucose”) and these vitals are displayed along with the other indicators ([0032] vitals may be part of the data collected; [0067] Fig 13, current vitals are listed at 1314 on the GUI along with information on the clinical diagnostic at 1312). 
	Regarding claim 7, Hoffman in view of Bechtel teaches a method as described in claim 1. Further, Hoffman teaches a system comprising displaying remedial actions based on the actionable sepsis specific criteria ([0042] “active arrays 216 to determine when the actionable criteria for arrays 216 have been met, and if so, triggers escalation logic”; “Reactive escalation may include modifying the system behavior due to the status of the patient's array, based upon the next patient event (such as admission, new order, opening patient's chart). Modifications of system behavior can include: 1) visually flagging the patient in the system; 2) proactively assembling previous records for immediate review at time of next admission; and 3) recommending a care plan to the provider currently interacting with the system.”; Fig 13 shows remedial actions a clinician may take in response to the detected actionable criteria).
	Regarding claims 12 and 18, Hoffman in view of Bechtel teaches a method as described in claim 9 and 17. Further, Hoffman teaches a system wherein changing on the GUI the second visual indicator to the first visual indicator of the graphical object comprises at least one of a transformation, augmentation, and variegating the graphical object ([0042] [0056]-[0059] Fig 9B, Fig 13, the system may assess the patients risk array for sepsis and determine that a patient is at risk, triggering alerts to the display (Fig 13), this may lead to laboratory diagnostic which may then indicate that sepsis is not present, thus changing/augmenting the alert notification to stop indicating the sepsis alert).
	Regarding claim 16, Hoffman teaches a method as described in claim 15. Further, Hoffman teaches a system wherein the vitals received comprise at least one of oral temperature, heart rate, respiratory rate, blood pressure, SpO2, and cervix effacement (Hoffman teaches at least fever, heart rate, respiratory rate as vital signs measured, based on claim language “comprise at least” Hoffman teaches monitoring at least one of these vital signs).
	Regarding claim 19, Hoffman in view of Bechtel teaches a method as described in claim 17. Further, Hoffman teaches a system wherein the first visual indicator comprises a first color of the graphical object, and the second visual indicator comprises a second color of the graphical object ([0041] [0053] graphical objects which indicate different states may be shown by variation in colors displayed).
	Regarding claim 20, Hoffman in view of Bechtel teaches a method as described in claim 17. Further, Hoffman teaches a system further comprising causing for display on the GUI data representative of the clinical diagnostic simultaneously with the graphical object ([0032] vitals may be part of the data collected; [0067] Fig 13, current vitals are listed at 1314 on the GUI along with information on the clinical diagnostic at 1312 and graphical objects relating to the detection of sepsis in the patient)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US patent Ash (US 20130158968 A1) is made of note for disclosing a graphical representation of a health status where a first indicator may change to a second based on a health status of a user.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        22 October 2022